Citation Nr: 1641919	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
April 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office RO) in Muskogee, Oklahoma.

In September 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing is associated with the claims file.  The appeal was remanded in December 2014 for additional development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic left knee disorder was not shown in service or for several years thereafter; a left knee disorder was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.
 
2.  A chronic right knee disorder was not shown in service or for several years thereafter; a right knee disorder was not incurred in active service and is not otherwise the result of a disease or injury incurred in active service.

3.  A right ankle disability was noted on pre-induction and entrance examinations, and the right ankle disability was not shown to have increased in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in December 2009 and February 2010.  The claims were last readjudicated in April 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

1. Right and left knee disabilities

The Veteran contends that he developed his current bilateral knee disabilities due to running with heavy equipment during service.  

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for bilateral knee disorders, to include degenerative arthritis.  Accordingly, the first element of service connection, current disabilities affecting the knees is met.  The question becomes whether the conditions are related to service.

The service treatment records show that in October 1966 a clinician noted clinical stress fracture bilateral tibia plate.  He was given a profile for 5 days.  An undated clinical treatment report noted stressed left knee.  The remainder of the service treatment records contains no complaints, treatment or findings consistent with a right or left knee disorder and on separation from service in July 1968 his lower extremities were clinically evaluated as normal.

After service, a private treatment record dated in January 2010, noted severe right knee pain with history of stress fracture in the military.  On examination, pain and crepitus in the knee were noted.  An assessment of right knee pain was recorded.  

As the Veteran's knees were clinically evaluated as normal at the time of his separation from service, and there is no clinical evidence of disability shown for many years after service, the Board finds that chronic right knee and left knee disorders were not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disabilities to service is needed to substantiate the claims.  In this regard, the Board concludes that the preponderance of the medical evidence weighs against the claims.  

A VA examiner in July 2012 diagnosed knee osteoarthritis and noted a history of bilateral stress fracture of the tibia in service during basic training for which he was given a 5 day profile.  The examiner, who apparently limited the examination to the left knee, opined that the current knee condition was less likely than not incurred in or caused by the claimed in service injury event or illness.  The examiner, who reportedly did not have access to the Veteran's treatment records that documented the tibia fracture, explained that the typical tibial stress fracture would not lead to the sequela of osteoarthritis, and the Veteran's current osteoarthritis was more likely the result of normal wear and tear.

Thereafter on VA examination in March 2015, the Veteran and his spouse related long standing bilateral knee problems ongoing since he was released form service.  The Veteran denied knee treatment since he left active duty.  He reported using Aleve and ace wraps as needed for the pain.  His knee pain had progressively worsened over the years.  He endorsed pain with walking more than one block or standing 5 to 10 minutes.  He could not squat or kneel.  Following an examination of the Veteran the examiner opined that his bilateral degenerative knee arthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the finding that a right or left knee disability was not noted in service, nor was there any evidence of ongoing right or left knee symptoms, evaluations or treatment after service. 

In finding that the evidence does not support a conclusion that the Veteran incurred the current right knee and left knee disabilities during service, the Board finds the opinion of the March 2015 VA examiner to be the most persuasive and probative opinion of record.  The examiner's findings were based on a review of the evidence, to include the service treatment records and diagnostic testing, which did not substantiate a finding that the Veteran sustained chronic right and left knee disabilities in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current bilateral knee disorders are related to service.  As this opinion was based on an examination of the Veteran and is supported by a well-reasoned rationale, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

While the Veteran may believe that his current bilateral knee disorders are related to service, it has not been shown that the Veteran had specialized training sufficient to diagnose knee disorders or to determine whether particular symptoms are the result of a chronic bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disorders requires medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his bilateral knee disabilities is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current bilateral knee disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the knees in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current bilateral knee disabilities are related to service.  Accordingly, service connection for right and left knee disabilities is denied. 

As the preponderance of the evidence is against the Veteran's claims the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right ankle

The Veteran claims he injured his ankle while running with heavy equipment during service, and therefore the condition was caused or aggravated by service.  

Initially, the Board notes that medical evidence reflects a diagnosis of right ankle arthritis.  He therefore has established a current disability for purposes of continuing the service-connection analysis.

The service treatment records reflect that on pre-induction examination in February 1966 the Veteran reported a history of right ankle strain with residual stiffness.  On service induction in October 1966 the Veteran reported an old dislocation of the ankle that occurred approximately at the age of 12.  He stated that his ankle had given him trouble ever since that time.  He complained of aching and stiffness brought on by unusual activity.  Examination of the ankle by x-rays revealed some slight irregularity of the cortical surface of the tibia just above the ankle joint extending down the medial aspect of the tibia to just above the malleolus.  There was no widening of the ankle mortis and no arthritic change noted in the ankle joint.  The examiner determined that the finding was not sufficient to be of clinical significance and found that the Veteran was qualified for active duty.  As such, a history of a right ankle condition, not considered clinically significant or disqualifying, was noted on entrance examination.  Additionally, a VA examiner in March 2015, following a review of the service treatment records, concluded that the Veteran's right ankle disability clearly and unmistakably pre-existed service.  Accordingly, the presumption of soundness does not attach and in order to warrant service connection for a right ankle disability, it must be shown that the disorder was aggravated by active service.

The evidence of record does not show a permanent worsening of the Veteran's pre-existing right ankle disability during or due to active service.  In so finding, the Board notes that the service treatment records contain an undated clinical treatment note that recorded an assessment of stressed left knee and ankle.  The remainder of the service treatment records fail to document any complaints, treatment or findings consistent with a right ankle disability and on separation from service in July 1968 his feet and lower extremities were clinically evaluated as normal.  The Veteran's separation July 1968 report of medical history also noted a history of dislocated right ankle at age 12 with no sequelae.  

After service, the Veteran underwent a VA ankle examination in March 2015.  The examiner noted a diagnosis of right ankle arthritis.  The Veteran reported that he injured his right ankle at the age of 12 and his father "popped it back into place".  The Veteran endorsed ongoing right ankle problems since that time with progressively worsening symptoms.  The pain was located at the medial aspect of the ankle.  It was worsened by standing or walking too long.  The examiner noted that service treatment records showed that in February 1966 the Veteran reported a history of a right ankle injury at age 12.  The examiner further noted that at the time the Veteran's ankle was evaluated by an orthopedic surgeon and imaging studies were conducted.  The doctor determined that the Veteran was qualified for active duty at that time.  There was no further mention of injury, complaints, evaluation or treatment for the right ankle during service.  The examiner opined that the current right ankle disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner based the opinion on review of the Veteran's service and post-service treatment records, specifically the pre-induction physical examination in February 1966 which noted a history of a right ankle injury at age 12 with ongoing complaints of aching and stiffness of the right ankle.  The examiner further opined that there was no evidence of a permanent increase in disability of the pre-existing right ankle condition because there was no further mention of injury, complaints, evaluation or treatment for the right ankle in service or after service.  The examiner found that if the right ankle condition had worsened during active duty, the expectation would be that the service treatment records and/or medical records shortly after discharge from service, would reflect ongoing complaints and worsening of the condition, which was not the case.  

The March 2015 VA examiner's opinion was provided following an examination of the Veteran and review of the claims file, and the opinion provided adequate rationale for the conclusions reached with respect to the right ankle disability.  Accordingly, these VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-304.  Based on this evidence and the absence of evidence of worsening of the condition of the right ankle in the service treatment records, the Board concludes that there was no increase in severity of the right ankle condition in service, and therefore, the presumption of aggravation is not raised in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has expressed his belief that his pre-existing right ankle disability was aggravated in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his pre-existing right ankle disability was worsened beyond the normal progression of the disease in service.  Rather, it would require medical expertise to evaluate the right ankle and determine whether the symptoms in service represented worsening of the disease beyond normal progression.  Hence, the Veteran's opinion on this question is not competent evidence.  Jandreau, 492 F.3d at 1376-77.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, to establish aggravation, the evidence must show a permanent worsening of the pre-existing condition.  As the separation examination recorded no abnormalities of the right ankle, a permanent worsening of the pre-existing right ankle disability was not shown, and there is no competent evidence contemporaneous to service indicating that the right ankle disability permanently worsened.  As noted above, there is no evidence of right ankle complaints until the Veteran filed the current claim for VA benefits and the only medical evidence in the case weighs against the claim.  Thus, the probative medical evidence indicates the right ankle disability noted on entry was not permanently worsened during service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  8 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


